UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1187



JEFF ZHANG,

                                             Plaintiff - Appellant,

          versus


CHARLES TOWN RACES & SLOTS; AMEET PATEL; DIANA
MONTENEGRO; DAVID HARDY; RICHARD JUDD; REBECCA
AMSLER; MORGAN LONG; LEE POMPELL,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Irene M. Kelley, Chief
District Judge. (CA-03-52-3)


Submitted:    July 15, 2004                 Decided:   July 20, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Jeff Zhang, Appellant Pro Se.     Brian Michael Peterson, BOWLES,
RICE, MCDAVID, GRAFF & LOVE, P.L.L.C., Martinsburg, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jeff   Zhang   appeals    the    district   court’s   order     and

judgment dismissing in part and remanding in part his complaint and

amended complaint that raised several claims against Charles Town

Races and Slots and several of its employees.           We have reviewed the

record and find no reversible error.            Accordingly, we affirm in

part for the reasons stated by the district court.              See Zhang v.

Charles Town Races, No. CA-03-52-3 (N.D.W. Va., Jan. 28, 2004). We

dismiss for lack of jurisdiction that part of the appeal remanding

the case to state court.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court     and     argument   would   not   aid   the

decisional process.



                                     AFFIRMED IN PART; DISMISSED IN PART




                                     - 2 -